DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/10/2021. In particular, claim 1 has been amended to recite R23 is –R24-R25-R26- where R26 is –CR27R28. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen, Synthetic Communications, 2007, 37(20), pg. 3677-3687.
Shen teaches compound 3g, 1-nitro-2,2-diphenylpent-4-ene (pg. 3685). This has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which meets the claimed formula (III) when R21 and R22 are hydrogen atoms, R24 is a single bond, R25 is a linker having 1 atom (carbon) in the main chain, and R27 and R28 are phenyl groups.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, Tetrahedron Letters, Vol. 38, No. 36, pg. 6419-6420, 1997.
Yao teaches the compound 
    PNG
    media_image2.png
    75
    125
    media_image2.png
    Greyscale
 where R and Ar are Ph (pg. 6420). This falls in the scope of the claimed formula (III) when R21 and R22 are hydrogen atoms, R24 is a single bond, R25 is a linker having 2 atoms (carbon and oxygen) in the main chain, and R27 and R28 are phenyl groups.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao, Tetrahedron, 54, pg. 13997-14014, 1998.
Kao teaches the compound 2,2-diphenyl-1-nitro-2-allyloxyethane (pg. 14009). This has the structure 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 which meets the claimed formula (III) when R21 and R22 are hydrogen atoms, R24 is a single bond, R25 is a linker having 2 atoms (carbon and oxygen) in the main chain, and R27 and R28 are phenyl groups.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764